PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Chhabra Law Firm, PC (NPA)100 Pine St. Suite 1250San Francisco CA 94111



In re Application of 
LaMontagne et al.
Application No. 15/209,679
Filed: 13 Jul 2016
For: METHODS AND SYSTEMS FOR GENERATING DIGITAL SMART OBJECTS FOR USE IN A THREE DIMENSIONAL ENVIRONMENT						
:
:
:	DECISION ON PETITION
:	UNDER 37 CFR 1.181
:	TO DESIGNATE A NEW 
:	GROUND OF REJECTION 
:                                                                        :
	



This is a decision on the petition under 37 CFR 1.181, filed November 1, 2021, requesting that the response included in the Examiner’s Answer of October 26, 2021 be designated as a new ground of rejection. This petition is being considered pursuant to 37 CFR 1.181 and no fee is required.

The petition is DISMISSED.


Background

On October 1, 2020, a final Office action was mailed. 
On March 11, 2021, a Notice of Appeal was filed concurrent with a Pre-Brief Appeal Conference Request.
On April 2, 2021, the Pre-Brief Appeal Conference decision was mailed indicating to proceed to the Patent Trial and Appeal Board on all rejected claims.
On October 10, 2021, an Appeal Brief was filed.
On October 26, 2021, an Examiner's Answer was mailed.
On November 1, 2021, the instant petition was filed.


Applicable Regulations, Rules and Statutes

MPEP 1207.03(III) states, in part:

[…] [T]he examiner need not use identical language in both the examiner’s answer and the Office action from which the appeal is taken to avoid triggering a new ground of rejection. It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the "basic thrust of the rejection" is the same. In re Kronig, 539 F.2d at 1303, 190 USPQ at 427; see also In re Jung, 637 F.3d 1356, 1364–65, 98 USPQ2d 1174, 1180 (Fed. Cir. 2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond) […] 


MPEP 1207.03(a)(II) states, in part:

There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). […] 


MPEP 2173.04 states, in part:

Breadth of a claim is not to be equated with indefiniteness. In re Miller, 441 F.2d 689, 169 USPQ 597 (CCPA 1971); In re Gardner, 427 F.2d 786, 788, 166 USPQ 138, 140 (CCPA 1970) ("Breadth is not indefiniteness."). A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. But a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear […] 


MPEP 2111.01 states, in part:

Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention […]





Discussion and Analysis 

In the instant petition filed on November 1, 2021, the petitioner points to the following examiner rebuttal statements from the Examiner’s Answer mailed on October 26, 2021:

(a) "Examiner notes that Claim 6 does not include a positively recited step of replacing the asset. The claimed language of “can be replaced” implies an alternative can be selected, among: the asset can be replaced, or the asset can remain the same”. (Petition, at 2) 
(b) Similarly, the Examiner has asserted “[i]n response Examiner notes that claim 7 does not positively recite replacing the asset […] The claimed language of “can replace” implies an alternative can be selected, among: the asset being replaced by different branded objects, or the asset remaining the same (i.e., not being replaced by different branded objects).” (Petition, at 2)


The petitioner then presents the following arguments: 
(1) "by asserting that the claims do not positively recite a step and that the 'claimed language' 'can be replaced' (claim 6) or 'can replace' (claim 7) implies an alternative can be selected", the Examiner is implying the claims are indefinite and that the claims are not precise, clear, correct, or unambiguous. See MPEP 2171, 2173.” (Petition, at 2-3).  
(2) “throughout prosecution […] the Examiner has never raised such rejection, specifically, as it relates to representative claims 6 and 7. Therefore, there can be no doubt that the Examiner has now presented a 35 USC § 112(b) based indefiniteness rejection in the Answer." (Petition, at 3)


Based on a thorough review of the prosecution history, the petitioner’s arguments are unpersuasive because examiner's statement does not constitute a new grounds of rejection under the guidance from MPEP 1207.03(III) and MPEP 1207.03(a)(II).  

In the Examiner's Answer and as noted by the petitioner above, the examiner noted regarding claims 6 and 7 (Examiner's Answer, at 8-9), that

"Claim 6 does not include a positively recited step of replacing the asset.  The claimed language of 'can be replaced' implies an alternative can be selected, among: the asset can be replaced, or the asset can remain the same." [and]

"The claimed language [in claim 7] …, 'can replace' implies an alternative can be selected: among: the asset being replaced by different branded objects, or the asset remaining the same (i.e. not being replaced by different branded objects)." 

Contrary to the petitioner’s assertion, the examiner did not "present[] a 35 USC 112(b) based indefiniteness rejection in the Answer."  (Petition, at 3).  Rather, the examiner was simply (Brief, at 19-21). More specifically, the examiner was providing an explanation of how the claimed limitations in question are being interpreted under a broadest reasonable interpretation.  

As per MPEP 2111.01, “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be giving their plain meaning […] which is “the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.” The term in question for claims 6 and 7 is “can” (i.e., can be replaced (claim 6), can replace (claim 7)). The plain, ordinary and customary meaning of the term “can” is reasonably understood to be that something may occur or has the possibility of occurring, but not always required to occur. The examiner’s interpretation that claims 6 and 7 allow for something to be replaced or remain the same aligns with this plain, ordinary and customary meaning.

The examiner’s interpretation not only details the breadth of the claims but also by extension establishes the scope of the claims, which inherently affirms that the scope of the claims is definite. (See MPEP 2173.04, "Breadth of a claim is not to be equated with indefiniteness […] A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined […]") Here, the examiner has provided details regarding the scope of the claims in order to support how the claim limitations are taught, under a broadest reasonable interpretation, by the prior art.  

Finally, the examiner is responding to petitioner's arguments presented in the Appeal Brief of October 10, 2021 using different language while also restating the reasoning of the rejection, which is not a new ground of rejection because "the basic thrust of the rejection" is the same: that the asserted prior art teaches the claim limitations. Still further, the "basic thrust of the rejection" remains unchanged because the petitioner has been given a fair opportunity to respond to Examiner's argument by filing a Reply Brief to the Examiner's Answer. (See MPEP 1207.03(a)(II), see also MPEP 1207.03(III), In re Jung, 637 F.3d 1356, 1364–65, 98 USPQ2d 1174, 1180 (Fed. Cir. 2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond)).


Therefore, petitioner's arguments (1) and (2) are unpersuasive.


Summary

For the foregoing reasons, petitioner’s arguments (1) and (2) has been found to be unpersuasive, and as such the rebuttal statements presented by the examiner in the Examiner’s Answer of October 26, 2021 does not constitute and will not be designated as a new ground of rejection under 35 U.S.C. 112(b).

Accordingly, the petition filed under 37 CFR § 1.181 is DISMISSED. 

Any questions regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.



/TARIQ R HAFIZ/_______________________________
Tariq R. Hafiz
Director, Technology Center 3600
(571) 272-5350


/TH/ /WB/ /RWC/ 2/10/2022